 



Exhibit 10.23
SEPARATION AND GENERAL RELEASE AGREEMENT
     This Separation and General Release Agreement (the “Agreement”), is made as
of April 2, 2007and will be effective as of December 31, 2007, by and between J.
Lindsay Freeman (“Freeman”), an individual, Archstone-Smith Operating Trust, a
Maryland real estate investment trust (the “Operating Trust”) and
Archstone-Smith Trust, a Maryland real estate investment trust (the “ASN”)
(Operating Trust and ASN are collectively referred to as the “Company”).
     WHEREAS, Freeman is currently the Chief Operating Officer (the “COO”) of
the Company, and
     WHEREAS, the Company and the Executive desire to establish the terms and
conditions of Freeman’s resignation as COO, continued employment with the
Company during 2008 and subsequent retirement from the Company Agreement on the
terms and conditions contained herein,
     NOW, THEREFORE, for and in consideration of the mutual promises and
covenants herein contained and for good and valuable consideration, the
sufficiency of which is hereby acknowledged, Freeman and the Company (the
“Parties”) hereby agree as follows:
     1. Officer Resignation. Freeman shall take all necessary and appropriate
actions to resign his position as COO of the Company and as an officer and/or
director of all subsidiaries of the Company effective December 31, 2007 (the
“Resignation Date”). Following the resignation as Chief Operating Officer,
Freeman shall remain employed through December 31, 2008.
     2. Termination Date/Salary. Freeman’s employment with the Company shall be
continued through December 31, 2008 (the “Termination Date”). During the term of
Freeman’s employment, the Company shall continue to pay to Freeman his base
salary at the rate of $450,000, less applicable withholdings and deductions for
the period beginning with the Resignation Date and ending on the Termination
Date. The salary payments shall be made in bi-weekly payments in accordance with
the Company’s usual payroll practices.
     3. Restricted Stock Units. Provided that Freeman complies with the terms of
this Agreement, executes a release containing terms substantially similar to
those contained in Section 17 within 30 days following his Termination Date (the
“Termination Release”), and does not rescind or seek to have overturned or
declared invalid the Termination Release, and subject to the other terms,
conditions and limitations of the Archstone-Smith Trust 2001 Long-Term Incentive
Plan (the “LTIP”) and the applicable Restricted Share Unit Agreement, all
unvested restricted share units awarded prior to Freeman’s Resignation Date
shall continue to vest following the Resignation Date in accordance with their
terms without requiring Freeman’s continued employment by the Company. The
provisions of this Section shall constitute an amendment of any Restricted Share
Unit Agreement pursuant to which restricted share units would vest after
December 31, 2008.
     4. Long-Term Incentive Plan. As an additional severance payment, upon
Freeman’s Termination Date, and provided Freeman complies with the terms of this
Agreement and execute and does not seek to invalidate the Termination Release,
Freeman shall be entitled to an amount of cash equal to 2/3 of the value of the
performance units to which he would be entitled had he remained employed through
the entire performance period described in the Performance Unit Agreement
between Freeman and ASN dated as of May 2, 2007 (the “Unit Agreement”). Freeman
acknowledges that the determination of the amount shall not be made until 2009
in accordance with the procedures established for making LTIP awards to other
executives of the Company, shall not be made until at least 6 months following
the Termination Date, and shall only be made in the event no award is made under
the Unit Agreement.

 



--------------------------------------------------------------------------------



 



     5. Benefits. Following Freeman’s resignation as COO, Freeman shall remain
eligible for all benefits generally available to employees of the Company;
provided, however, that Freeman shall not be entitled to any bonus, LTIP award
or restricted stock unit or other stock based award with respect to services
performed during 2008.
     (a) Upon the Termination Date, Freeman shall be entitled to those benefits
provided under the terms, conditions and limitations of the Company’s retirement
and welfare benefit plans or programs (excluding any severance program) subject
to the provisions of the applicable plan or program.
     (b) Except as expressly provided in this Agreement, the Company will not
provide to Freeman any other compensation, whether or not accrued, directly or
indirectly, in connection with Freeman’s termination of employment with the
Company.
     (c) The Company shall continue to indemnify and hold harmless Freeman for
all actions taken by Freeman during his employment in accordance with Freeman’s
existing terms of employment.
     6. Change in Control Agreement. The parties agree that the Change in
Control Agreement between Freeman and the Company dated August 12, 2002 shall
expire as of the Resignation Date.
     7. Representations.
     (a) Freeman represents and warrants that he has brought no charges,
complaints, claims, actions or proceedings against the Company as of the date of
this Agreement. Freeman further agrees that he will not commence any lawsuit or,
to the fullest extent permitted by law, other proceedings against the Company
with respect to any cause, matter, claim, act or omission occurring thereafter,
provided, however, that this shall not limit Freeman from enforcing his rights
under this Agreement.
     (b) Freeman represents and warrants that as of the Termination Date he will
return to the Company all property of the Company in whatever form retained,
including any copies thereof, in the possession of or under the control of
Freeman, including, but without limitation, all budget information and all
notes, memoranda and meeting details regarding operations of the Company, all of
which shall be delivered to the Chief Operating Officer of the Company on or
immediately after the Termination Date.
     (c) Freeman will not disparage the Company or any of its shareholders,
trustees, officers, employees or agents. The Company will not disparage Freeman.
     8. Non-Disclosure.
     (a) Confidential Information Defined. Freeman has created, has had contact
with, use of, and received confidential information and/or trade secrets of
Company, including, but not limited to, data concerning existing or proposed
advertising proposals or campaigns, marketing and sales research, techniques,
manuals, programs, systems, designs, computer programs, formulas, pricing,
bidding methods, innovations, inventions, discoveries, improvements, research
and development, specifications, data, know-how, formats, marketing plans,
business plans and strategies, investment and disposition strategies,
information regarding the skills and compensation of other employees of Company,
forecasts, financial information, budgets, projections, and customer and/or
supplier identities, characteristics, preferences and agreements (collectively
“Confidential Information”). Confidential Information may be contained

 



--------------------------------------------------------------------------------



 



in materials including, but not limited to, customer lists, supplier lists and
price lists, reports or computer programs, as well as be constituted by
unwritten information, techniques, processes, practices or knowledge.
Confidential Information includes all information disclosed by Company to
Freeman and information developed or learned by Freeman while a shareholder,
officer and/or employee of Company. Confidential Information includes all
information that has or could have commercial value or other utility in the
business in which Company has been engaged or in which it is contemplated
engaging. Confidential Information also includes all information of which the
unauthorized disclosure could be detrimental to the interests of Company,
whether or not such information is identified as Confidential Information by
Company.
     (b) Scope. For the “Restricted Period” (as hereinafter defined) Freeman
will not, either directly or indirectly, for Freeman’s own benefit or for the
benefit of any third party, use, divulge, disclose, or communicate to any third
party, any of the Confidential Information in any manner whatsoever, unless the
Company otherwise consents to the disclosure or use of any of the Confidential
Information in writing prior to such disclosure or use. With respect to each
particular item of Confidential Information, the “Restricted Period” shall mean:
(a) the period ending on March 31, 2011, if the item of Confidential Information
at issue does not constitute a trade secret, or (b) indefinitely, if the item of
Confidential Information at issue constitutes a trade secret, until such item of
Confidential Information at issue ceases to be a trade secret, but in no event
earlier than March 31, 2011 if the item continues to be Confidential
Information. Notwithstanding the foregoing, Confidential Information does not
include information (i) in the public domain, (ii) received by Freeman outside
of Freeman’s relationship with Company as a shareholder, director, officer
and/or employee, from a party not under an obligation of confidentiality to
Company, directly or indirectly, or (iii) that later becomes public, unless such
information is made public by Freeman in breach of this Agreement or any other
agreement by which Freeman is bound or by any other party directly or indirectly
under an obligation of confidentiality to Company.
     9. Covenant Not-To-Compete. To protect the Company’s proprietary interest
in the Confidential Information and to protect the goodwill and value of the
Business of Company (hereafter defined), Freeman shall not, except with the
prior written consent of the Company, for the Non-Compete Term (as hereafter
defined) anywhere in the United States of America, its respective territories,
possessions and protectorates, engage, directly or indirectly, individually or
in association or in combination with any other person or entity, as proprietor
or owner, officer, director or shareholder (other than as a passive investor in
and holder of less than five percent (5%) of the common stock of any publicly
traded corporation), member or manager of any limited liability company, or as
an employee, agent, independent contractor, consultant, advisor, joint venturer,
trustee, licensee, principal, partner or otherwise, whether or not for monetary
benefit, in (a) any business that competes with the Company or any entity in
which the Operating Trust or ASN has a 25% or greater direct or indirect
ownership interest (the “Company Related Entity”) or (b) otherwise includes the
business of the acquisition, disposition, operation, development, management or
financing of multifamily apartment communities (the “Business of Company”).
Freeman agrees that the Company has, is and intends to conduct the Business of
Company throughout the United States of America. Consequently, Freeman and
Company agree that it is not possible to limit the geographic scope of this
non-competition covenant contained in this Section to particular cities,
provinces or other geographic subdivisions of these specified jurisdictions. For
purposes of this Agreement, the “Non-Compete Term” shall mean the period ending
on March 31, 2011.
     10. Nonsolicitation of Employees. To protect Company’s proprietary interest
in the Confidential Information and in Company’s relationships with its
employees and contractors, and to protect the goodwill and value of the Business
of Company, during the Employee Non-Solicitation Term (as hereinafter defined),
Freeman will not, except with the prior written consent of Company, individually
or in association or combination with or through any other person or entity,
directly or indirectly, encourage, induce or entice any employee or independent
contractor of Company to terminate or modify

 



--------------------------------------------------------------------------------



 



such person’s or entity’s employment, engagement or business relationship with
Company. For purposes of this Agreement, the “Employee Non-Solicitation Term”
shall mean the period ending on March 31, 2011.
     11. Covenant Not to Hire Employees. To protect Company’s proprietary
interest in the Confidential Information and in Company’s relationships with its
employees and contractors, and to protect the goodwill and value of the Business
of Company, during the Non-Hire Term (as hereinafter defined), Freeman will not,
except with the prior written consent of Company, individually or in association
or combination with or through any other person or entity, directly or
indirectly, hire or attempt to hire, whether as an employee, consultant or
otherwise, any person who at such time is an employee or contractor of Company
to perform the same or substantially similar services as such employee or
contractor performed or supplied for or on behalf of Company. For purposes of
this Agreement, the “Non-Hire Term” shall mean the period ending on March 31,
2011. During the Non-Hire Term, Freeman also agrees that he will not, except on
behalf of Company, directly or indirectly hire or attempt to hire, whether as an
employee, consultant or otherwise, any person who at any time in the six
(6) month period prior to such time had been employed by Company.
     12. Nondisruption; Other Matters. For twenty-four (24) consecutive months
from the Termination Date, Freeman agrees that he will not directly or
indirectly interfere with, disrupt or attempt to disrupt any past, present or
prospective relationship, contractual or otherwise, between Company, on the one
hand, and any of its customers, suppliers or employees, on the other hand.
     13. Equitable Relief. Freeman acknowledges and agrees that Company’s
remedies at law for breach of any of the provisions of this Agreement would be
inadequate and, in recognition of this fact, Freeman agrees that, in the event
of such breach, in addition to any remedies at law it may have, without posting
any bond, shall be entitled to obtain equitable relief in the form of specific
performance, a temporary restraining order, a temporary or permanent injunction
or any other equitable remedy that may be available. Freeman further
acknowledges that should Freeman violate any of the provisions of this
Agreement, it will be difficult to determine the amount of damages resulting to
Company and that in addition to any other remedies they may have, Company shall
be entitled to temporary and permanent injunctive relief without the necessity
of proving damages.
     14. Acknowledgement. Each of Freeman and Company acknowledges and agrees
that the covenants and agreements contained in this Agreement have been
negotiated in good faith by the parties, are reasonable and are not more
restrictive or broader than necessary to protect the interests of the parties
thereto, and would not achieve their intended purpose if they were on different
terms or for periods of time shorter than the periods of time provided herein or
applied in more restrictive geographical areas than are provided herein.
     15. Separate Covenants. The covenants contained in this Agreement shall be
construed as a series of separate covenants, one for each of the counties in
each of the states of the United States of America, one for each geographic
subdivision of each country in Europe in which the Company has operations, and
their respective territories, possessions and protectorates.
     16. Severability. The parties agree that construction of this Agreement
shall be in favor of its reasonable nature, legality and enforceability, and
that any construction causing unenforceability shall yield to a construction
permitting enforceability. It is agreed that the noncompetition,
nonsolicitation, and nonhiring covenants and provisions of this Agreement are
severable, and that if any single covenant or provision or multiple covenants or
provisions should be found unenforceable, the entire Agreement and remaining
covenants and provisions shall not fail but shall be construed as enforceable
without any severed covenant or provision in accordance with the tenor of this
Agreement. The parties specifically agree that no covenant or provision of this
Agreement shall be invalidated because of overbreadth insofar as the parties
acknowledge the scope of the covenants and provisions contained herein to be
reasonable

 



--------------------------------------------------------------------------------



 



and necessary for the protection of Company and not unduly restrictive upon
Freeman. However, should a court or any other trier of fact or law determine not
to enforce any covenant or provision of this Agreement as written due to
overbreadth, then the parties agree that said covenant or provision shall be
enforced to the extent reasonable, with the court or such trier to make any
necessary revisions to said covenant or provision to permit its enforceability
and that any such limitation on the enforceability of any such covenant or
provision shall not affect the enforceability of any other covenant or provision
of this Agreement.
     17. Releases.
     (a) In consideration of this Agreement and the monies and other good and
valuable consideration provided by the Company pursuant to this Agreement,
except for claims arising out of the obligations of the parties under this
Agreement, any claim for indemnification that Freeman has against the Company
pursuant to any Company document or insurance policy (which shall remain in
effect with respect to all actions arising in connection with his employment to
the same extent as such claims existed prior to the termination of employment)
or any claims as a shareholder of the Company, Freeman hereby irrevocably and
unconditionally releases, waives and forever discharges the Company, its
successors and assigns, and its past and present officers, trustees, and
employees, including all employees, directors and officers of any of the
Company’s affiliates (collectively, “Company Releasees”), from any and all
actions, causes of action, claims, counterclaims, demands, damages, rights,
remedies and liabilities of whatever kind or character, in law or equity,
suspected or unsuspected, past or present, that he has ever had, may now have,
or may later assert against the Company Releasees, including without limitation
for statutory interest or attorneys’ fees, and arising at anytime from the
beginning of time to the Effective Date of this Agreement (hereinafter
collectively referred to as “Freeman’s Claims”), and including, without
limitation, any claims arising out of, in connection with, or relating to
Freeman’s recruitment, employment and termination of employment, and any claims
arising out of or related to any federal, state and/or local labor or civil
rights laws including, without limitation, the federal Civil Right Acts of 1866,
1871, 1964 and 1991, the Age Discrimination in Employment Act of 1967, as
amended by, inter alia, the Older Workers’ Benefit Protection Act of 1990, the
Consolidated Omnibus Reconciliation Act of 1985, the Americans with Disabilities
Act of 1990, the Family and Medical Leave Act of 1993, the Fair Labor Standards
Act, the Employee Retirement Income Security Act of 1974, as well as any other
applicable local and/or state employment, civil rights, human rights and
discrimination laws, as each may have been amended from time to time. Except as
limited above or by this Agreement, execution of this Agreement by Freeman
operates as a complete bar and defense against any and all of Freeman’s Claims
against the Company Releasees.
     (b) In consideration of this Agreement, except for claims arising out of
the obligations of the parties under this Agreement, the Company hereby
irrevocably and unconditionally releases, waives and forever discharges Freeman,
his successors and assigns from any and all actions, causes of action, claims,
counterclaims, demands, damages, rights, remedies and liabilities of whatever
kind or character, in law or equity, suspected or unsuspected, past or present,
that it has ever had, may now have, or may later assert against Freeman,
including without limitation for statutory interest or attorneys’ fees, and
arising at anytime from the beginning of time to the Effective Date of this
Agreement (hereinafter collectively referred to as “Company’s Claims”), and
including, without limitation, any claims arising out of, in connection with, or
relating to the Employment Agreement, and/or Freeman’s recruitment, employment
and termination of employment, as each may have been amended from time to time.
Execution of this Agreement by the Company operates as a complete bar and
defense against any and all of Company’s Claims against Freeman.

 



--------------------------------------------------------------------------------



 



     18. Miscellaneous Provisions.
     (a) This Agreement contains the entire agreement between and among the
Parties and supersedes any and all prior agreements, arrangements, negotiations,
discussions or understandings between and among the parties relating to the
subject matter hereof. No oral understanding, statements, promises or
inducements contrary to the terms of this Agreement exist. This Agreement cannot
be changed or terminated orally. Should any provisions of this Agreement be held
invalid, illegal or unenforceable, it shall be deemed to be modified so that its
purpose can lawfully be effectuated and the balance of this Agreement shall
remain in full force and effect.
     (b) Freeman and the Company agree that, except as contemplated by this
Agreement, any prior agreements and understandings between them, if any, whether
oral or written and of whatever nature, are hereby cancelled, terminated and
superseded by this Agreement and shall be of no further force or effect.
     (c) This Agreement shall extend to, be binding upon, and inure to the
benefit of the Parties and their respective successors, executors, heirs and
assigns.
     (d) This Agreement shall be governed by and construed in accordance with
the laws of the State of Colorado, the site of the Company’s principal place of
business.
     (e) This Agreement may be executed in any number of counterparts each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same agreement.
     (f) In the event of any ambiguity, this Agreement or any of its provisions
shall not be construed for or against either party on the basis of which party
drafted the particular language at issue.
     19. Effective Date/Revocation. Freeman may revoke this Agreement in writing
at any time during a period of seven (7) calendar days after the execution of
this Agreement by both of the Parties (the “Revocation Period”). This Agreement
shall be effective and enforceable automatically on the date Freeman executes
the Certificate of Non-Revocation of Separation Agreement and General Release,
in the form attached as Exhibit A. The certificate should be executed and dated
by Freeman at least one (1) day after expiration of the Revocation Period (the
“Effective Date”).
     20. Notices. Any notices or requests under this Agreement shall be in
writing and addressed as follows:
     If to Freeman:
At his address as reflected on the records of the Company;
     If to the Company:
Archstone-Smith Trust
Attn: General Counsel
9200 East Panorama Circle
Suite 400
Englewood CO 80112
     IN SIGNING THIS SEPARATION AND GENERAL RELEASE AGREEMENT, FREEMAN
ACKNOWLEDGES THAT HE HAS BEEN INFORMED OF THE FOLLOWING RIGHTS AVAILABLE TO HIM
UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT (ADEA):

 



--------------------------------------------------------------------------------



 



     (A) HE HAS READ AND UNDERSTANDS THIS AGREEMENT AND IS HEREBY ADVISED IN
WRITING HE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY PRIOR TO SIGNING THIS
AGREEMENT;
     (B) HE HAS SIGNED THIS AGREEMENT VOLUNTARILY AND UNDERSTANDS THAT THIS
AGREEMENT CONTAINS A FULL AND FINAL RELEASE OF ALL OF FREEMAN’S CLAIMS;
     (C) HE HAS BEEN OFFERED AT LEAST TWENTY-ONE (21) CALENDAR DAYS TO CONSIDER
THIS AGREEMENT;
     (D) THIS AGREEMENT IS NOT MADE IN CONNECTION WITH AN EXIT INCENTIVE OR
OTHER EMPLOYEE TERMINATION PROGRAM OFFERED TO A GROUP OR CLASS OF EMPLOYEES; AND
     (E) HE DOES NOT WAIVE RIGHTS OR CLAIMS UNDER THE ADEA THAT MIGHT ARISE
AFTER THE DATE THIS WAIVER IS EXECUTED.

          AGREED AND ACCEPTED:       /s/ J. Lindsay Freeman           J. Lindsay
Freeman    
 
        Archstone-Smith Trust    
 
       
By:
  /s/ R. Scott Sellers    
 
 
 
Name: R. Scott Sellers
Title: CEO    

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT
STATE OF COLORADO
COUNTY OF JEFFERSON
     On Aug 22, 2007 before me the undersigned, personally appeared J. Lindsay
Freeman, personally known to me or proved to me on the basis of satisfactory
evidence to be the person whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the person, or the person upon behalf of which the
individual acted, executed the instrument.

           
 
  /s/ Barbara W. Rolfes    
 
 
 
Notary Public    

ACKNOWLEDGMENT
STATE OF COLORADO
COUNTY OF JEFFERSON
     On Aug 22, 2007 before me the undersigned, personally appeared R. Scott
Sellers, personally known to me or proved to me on the basis of satisfactory
evidence to be the person whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity as an officer of
Archstone-Smith Trust, and that by his signature on the instrument,
Archstone-Smith Trust, upon behalf of which the individual acted, executed the
instrument.

           
 
  /s/ Barbara W. Rolfes    
 
 
 
Notary Public    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
CERTIFICATION OF NON-REVOCATION OF
SEPARATION AND GENERAL RELEASE AGREEMENT
     I hereby certify and represent that seven (7) calendar days have passed
since the Parties signed the Settlement Agreement and General Release (the
“Agreement”) and that I have NOT exercised my right to revoke that Agreement
pursuant to the Older Workers Benefit Protection Act of 1990. I understand that
Archstone-Smith Trust, and the other Releasees, in providing me with benefits
under the Agreement, are relying on this Certificate, and that I can no longer
revoke the Agreement.

             
 
     
 
,  2007
J. Lindsay Freeman
      Date of Execution    

IMPORTANT:
     This Certificate should be signed, dated and returned to the Company no
earlier than on the eighth (8th) calendar day after the Agreement is executed by
both parties.

 